EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claim 2, withdrawn without traverse in the filing of 1/13/2020.


Reasons for Allowance
Claims 1, 7-11 and 14-17 are allowed.
The prior art does not disclose, teach nor fairly suggest the claimed method of making a crisp and hard whole oat kernel food product, having a crispness of between about 600-700 kg/sec and hardness of about 230-300 kg force, wherein the method comprise the specifically claimed step of roasting the gelatinized whole oat groat kernels after the specifically claimed ordered steps of soaking, straining and heating.
The closest prior art, Morello (as previously applied), teaches methods of making a whole oat kernel product, wherein the method comprises the steps of soaking, straining (i.e. draining on a perforated surface), heating to gelatinize and heating again to dry the whole oats (see Fig. 2), however, does not teach the claimed process parameters for the steps claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793